Slip Op. 05 - 134

                            J U D G M E N T

           UNITED STATES COURT OF INTERNATIONAL TRADE

                 Thomas J. Aquilino, Jr., Senior Judge

- - - - - - - - - - - - - - - - - - - -x
ELKEM METALS COMPANY and GLOBE METAL-
LURGICAL INC.,                         :

                            Plaintiffs,    :
                                             Consolidated
                    v.                     : Court No. 01-00098

UNITED STATES,                             :

                         Defendant.    :
- - - - - - - - - - - - - - - - - - - -x



          The parties having interposed motions pursuant to USCIT

Rule 56.2 for judgment upon the record compiled by the Interna-

tional Trade Administration, U.S. Department of Commerce ("ITA")

sub nom. Silicon Metal From Brazil; Final Results of Antidumping
Duty Administrative Review and Determination Not To Revoke in Part,

66 Fed.Reg. 11,256 (Feb. 23, 2001); and the court in slip opinion

04-36, 28 CIT        (April 15, 2004), having granted the motion of

intervenor-defendant     Companhia   Brasileira   Carbureto   de   Cálcio

("CBCC") and the motion of Eletrosilex S/A to the extent of remand

to the ITA to impute anew (1) CBCC's home-market credit costs and

(2) Eletrosilex's margin of dumping for the period of review impli-

cated that is in accordance with law and supported by substantial

evidence on the record; and the defendant having filed the ITA's

Final Results of Redetermination Pursuant to Court Remand (July 14,

2004), stating (1) "CBCC's dumping margin for the period of [re-
Consolidated
Court No. 01-00098                                          Page 2


view] is zero percent" and (2) "Eletrosilex's dumping margin for

th[at] period . . . is 61.58 percent . . . changed from the rate

[93.20%] announced in the . . . final results of the eighth

administrative review" at issue herein; and those Final Results of

Redetermination having pointed out that Eletrosilex offered no

comment to the ITA on its proposed rate change prior to publica-

tion; and the court's slip opinion 04-36 having afforded all of the

parties an opportunity to comment herein on those ITA Final Results
of Redetermination; and no party having done so; and the court

having heretofore awaited the opinions in other actions with

similar or related issue(s) and then taken them into account; Now

therefore, after due deliberation, it is


          ORDERED, ADJUDGED and DECREED that the ITA's Final Re-

sults of Redetermination Pursuant to Court Remand (July 14, 2004)

be, and they hereby are, affirmed.

Dated:   New York, New York
         October 6, 2005

                                       Thomas J. Aquilino, Jr.
                                           Senior Judge